Title: To Thomas Jefferson from Richard Rush, 8 September 1824
From: Rush, Richard
To: Jefferson, Thomas


Dear sir.
London
September 8. 1824
Mr Owen, of New Lanark, in Scotland, well known by the exertions which he has long been making to meliorate the condition of society in this country, being about to take a trip to ours, I presume to give him this line of introduction to you. I am not able to pronounce upon the feasibility of his plans in all respects; but that they are full of benevolence all admit, as well as that they have already effected a portion of good. I hope that he may have the gratification of visiting Monticello, where I dare flatter myself that his high personal worth, will make him an agreeable visitor.I remain, dear sir, with the highest respect your most attached and devoted servantRichard Rush.